                                                                   JS-6
1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11
                                  )
12                                )
                                  )                   Case No.: SACV 21-00708-CJC(DFMx)
13   ANTHONY CHRISTIAN            )
     PENDREGON,                   )
14                                )
                                  )
15
               Plaintiff,         )                   ORDER GRANTING PLAINTIFF’S
                                  )                   MOTION TO REMAND CASE TO
16
          v.                      )                   ORANGE COUNTY SUPERIOR
                                  )                   COURT
17                                )
                                  )
18   CITY OF HUNTINGTON BEACH,    )
     AARON ECSEDY, SANDRA VIDANA, )
19                                )
     and DOES 1‒10,               )
20                                )
                                  )
21                                )
               Defendants.        )
22
                                  )
23

24
           On April 16, 2021, Plaintiff Anthony Christian Pendregon filed the instant civil
25
     rights action in Orange County Superior Court against Defendants City of Huntington
26
     Beach, Aaron Ecsedy, Sandra Vidana, and unnamed Does asserting a number of state law
27
     claims and a federal claim arising under 42 U.S.C. § 1983. (Dkt. 1-1 [Complaint].)
28
     Defendants subsequently removed the case to this Court based on the federal question

                                                -1-
1    posed by Plaintiff’s § 1983 claim. (Dkt. 1 [Notice of Removal].) On May 11, 2021,
2    Plaintiff amended his Complaint and dropped his § 1983 claim, the sole federal claim,
3    leaving only state law claims. (Dkt. 9 [First Amended Complaint].) Now before the
4    Court is Plaintiff’s unopposed motion to remand the case to Orange County Superior
5    Court. (Dkt. 10.)
6

7          Because Plaintiff filed an amended complaint which eliminated his sole federal
8    claim, the cause of action on which the Court’s original jurisdiction rested is now gone.
9    See Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1209 (C.D. Cal. 2013). A
10   district court may decline “supplemental jurisdiction over a claim . . . [if] the district
11   court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.
12   § 1367(c)(3). “Under § 1367(c)(3), therefore, the [C]ourt can properly exercise its
13   discretion to remand the supplemental state law claims.” Id. at 1209‒10. In exercising
14   this discretion, courts are instructed to consider the factors of “judicial economy,
15   convenience and fairness to litigants.” United Mine Workers of Am. v. Gibbs, 383 U.S.
16   715, 726 (1966). These factors weigh strongly in favor of remand where all federal
17   claims are dismissed before trial. See Horne, 969 F. Supp. 2d at 1207‒08, 1210; see also
18   Millar v. Bay Area Rapid Transit Dist., 236 F. Supp. 2d 1110, 1119 (N.D. Cal. 2002)
19   (noting that “[t]he factor of comity also weighs strongly in favor of remand” when
20   “plaintiff now proceeds exclusively on his state claims”); Bay Area Surgical Mgmt. v.
21   United Healthcare Ins. Co., 2012 WL 3235999, *5 (N.D. Cal. Aug. 6, 2012) (court
22   declined to exercise supplemental jurisdiction and remanded the case “in the interests of
23   judicial economy, convenience, fairness, and comity,” when “the federal claims were
24   eliminated at the pleading phase”). Further, Defendants have not opposed Plaintiff’s
25   motion, which may be deemed consent to granting the motion. Local Rule 7-12.
26

27

28


                                                   -2-
1    Accordingly, Plaintiff’s motion to remand is GRANTED and the Court REMANDS the
2    case to Orange County Superior Court. 1
3

4

5

6           DATED:         May 27, 2021
7                                                        __________________________________
8                                                               CORMAC J. CARNEY
9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
      Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for June 14, 2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -3-
